ORDER
Considering the Motion for Interim Suspension filed by the Office of Disciplinary Counsel, and the Concurrence therein filed by respondent,
IT IS ORDERED that respondent, Nicholas Sebastian Morphis, be immediately suspended from the practice of law in the State of Louisiana. Said interim suspension is to remain in effect pending final disposition of disciplinary proceedings predicated upon the conduct set forth hereinabove, or until further orders of this court.
IT IS FURTHER ORDERED that a trustee be appointed by the Orleans Parish Civil District Court pursuant to Rule XIX, Section 27 to protect Nicholas Sebastian Morphis’ clients’ interest.
/s/ Catherine D. Kimball
JUSTICE, SUPREME COURT OF LOUISIANA